In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-447 CV

____________________


WOODROW WILSON WILLIAMS, Appellant


V.


WARDEN L. MASSEY, ET AL., Appellees




On Appeal from the 411th District Court
Polk County, Texas

Trial Cause No. CIV22,726




MEMORANDUM OPINION
 On September 20, 2007, we notified the parties that the notice of appeal did not
appear to have been timely filed.  The appellant filed a response in which he urges that his
suit has merit and is not frivolous, that the trial court should have given him an opportunity
to amend his pleadings and should have ruled on his pending motion for appointment of
counsel before dismissing the suit without prejudice, and that his failure to perfect appeal
occurred because of mistake or excusable neglect.  
	The trial court signed the order dismissing Cause No. CIV22,726 without prejudice
on April 4, 2006.  The appellate timetables commenced on that date and were not extended
by the timely filing of post-judgment motions. (1)  Notice of appeal was due to be filed on May
4, 2006.  See Tex. R. App. P. 26.1.  Appellant filed notice of appeal on August 28, 2007,
more than 30 days  from the date of judgment and outside the time for which we may grant
an extension of time to perfect appeal.  See Tex. R. App. P. 26.3.  This Court lacks
jurisdiction over this appeal. 
	Accordingly, we dismiss the appeal for lack of jurisdiction.
	APPEAL DISMISSED.
								____________________________
									HOLLIS HORTON
										Justice
 
Opinion Delivered October 25, 2007
Before McKeithen, C.J., Gaultney and Horton, JJ

1. According to the appellant, Williams did refile his suit.  The trial court dismissed that
suit, Cause No. 22920, on November 3, 2006.  Williams voluntarily dismissed his appeal of
Cause No. 22920.  See Williams v. State, 13-07-033 CV, 2007 WL 2324013 (Tex.
App.-Corpus Christi Aug. 16, 2007, no pet. h.).